Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed. 
The prior art fails to teach of a reciprocating decoy movement device comprising: 
a base plate having a top face, a front end, and a back end, a pivot post extending upwardly from the top face at the back end thereof, a drive shaft extending upwardly from the top face of the base plate, a swivel arm having a front end and an underside, the swivel arm attached to the pivot post and movable about a pivot axis perpendicular to the base plate formed by said pivot post, the underside of the swivel arm having a linear guide channel extending radially from the pivot axis, a drive bar having a top side, a proximal end and a distal end, the proximal end having a drive shaft opening, the distal end having a drive post opening, the drive shaft received in the drive shaft opening, a drive post received in the drive post opening of the drive bar, the drive post extending upwardly from the top side of the drive bar and slidably received in the guide channel of the swivel arm, and
a rod holder attached to the front end of the swivel arm for supporting a decoy, whereby spinning the drive shaft rotates the drive bar, causing the swivel arm to swivel reciprocally about the pivot axis and causing the drive post to travel in the guide channel, so that a decoy supported by the holder is moved reciprocally from side-to- side.

a drive shaft (motor shaft 2a) extending upwardly from the top face of the base plate (drive shaft 2a extends upwardly from the top face of the base plate 1), a swivel arm (swivel arm connected to drive shaft 2a) having a front end and an underside (swivel arm has a front end and an underside), the underside of the swivel arm having a linear guide channel extending radially from a pivot axis (guide channel in the underside of the swivel arm has a linear guide channel extending radially from a pivot axis), a drive bar having a top side (guide lever 3a has a top side), a proximal end and a distal end (drive bar 3a has a proximal end and a distal end), the proximal end having a drive shaft opening (opening at the proximal end of drive bar 3a), the distal end having a drive post opening (distal end having a drive post opening by bearings 14), the drive shaft (2a) received in the drive shaft opening (drive shaft 2a is received in the drive shaft opening), a drive post (post by bearings 14) received in the drive post opening of the drive bar (drive post received in the drive post opening of the drive bar by 14), the drive post extending upwardly from the top side of the drive bar (drive post extending upwardly from the top side of the drive bar 3a) and slidably received in the guide channel of the swivel arm (drive post slidably received in the guide channel of the swivel arm), and
a rod holder (bearings 14 holds a rod 6’), whereby spinning the drive shaft rotates the drive bar, causing the swivel arm to swivel reciprocally about the pivot axis and causing the drive post to travel in the guide channel, so that a decoy supported by the holder is moved reciprocally from side-to- side (Col. 3, lines 4-23, motor 1 rotates 
Onishi does not appear teach of a pivot post extending upwardly from the top face at the back end thereof, the swivel arm attached to the pivot post and movable about a pivot axis perpendicular to the base plate formed by said pivot post, and a rod holder attached to the front end of the swivel arm for supporting a decoy.
Claims 2-15 are dependent on claim 1 and therefore, are allowable in view of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647